Case: 4:14-cv-01858-JAR Doc. #: 591 Filed: 11/13/18 Page: 1 of 1 PageID #: 16089



                                UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MISSOURI

                                     COURTROOM MINUTE SHEET
                                        CIVIL PROCEEDINGS

Date 11/13/18        Judge John A. Ross             Case No. 4:14-cv-01858-JAR
HM Compounding Services LLC et al     v          Express Scripts, Inc.


Court Reporter Lisa Paczkowski            Deputy Clerk John Bernsen

Attorney(s) for Plaintiff(s) Andrew Brenner, Lawrence Ashe
Attorney(s) for Defendant(s) Christopher Smith, Michael Lyle, Sarah Hellmann

Parties present for pretrial conference. Defendant Express Scripts, Inc. orally dismisses counts 1, 3, and
4 of the counterclaim to be followed by written memo. Arguments heard re Motions in Limine (doc #'s 544,
586, 587, 549, 550, 551, 553 554, 555) and the motions are ruled per the record.




   The Court orders that this proceeding is sealed and that any transcript prepared
from this proceeding be filed under seal.

It is hereby ordered that


  Exhibits returned to and retained by counsel

Proceedings: 9:02AM- 10:20AM
